Citation Nr: 1449893	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1941 to October 1945.  He passed away in June 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case in September 2009 so that the appellant could be afforded a hearing.  She later withdrew her request and canceled the hearing.  See 38 C.F.R. § 20.704(e) (2013).

In November 2011, the Board remanded the claim for further development.  At that time, a separate claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 was granted, so it is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died as a result of cardio-respiratory arrest.  Chronic obstructive pulmonary disease (COPD), tobacco disorder, and coronary artery disease (CAD) were additional conditions contributing to death.

2. At the time of his death, he was service connected for postoperative herniated nucleus pulposus at L5-5 with partial left foot drop, postoperative total right hip replacement, postoperative total left hip replacement, and malaria.

3. An etiological relationship between the Veteran's service-connected disabilities and his eventual cause of death has not been established.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the appellant was provided with the relevant notice and information in July 2008, December 2011, and January 2012 letters.  Most recently, the claim was readjudicated in an August 2012 supplemental statement of the case.  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All available service treatment records (STRs) and VA treatment records have been associated with the claims file.  As a result of the Board's November 2011 remand, VA medical opinions were obtained, the reports of which contain descriptions of the history of the conditions at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the pertinent questions, including those the appellant has raised.  VA's duty to assist with respect to obtaining relevant records and a medical opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Cause of Death

The Veteran's death certificate shows that he died on June [redacted], 2008.  The immediate cause of death is listed as cardio-respiratory arrest.  The underlying causes are listed as COPD (chronic obstructive pulmonary disease), tobacco disorder, and CAD (coronary artery disease).  No other significant conditions contributing to the death are listed.  Notably, both the appellant and her representative have stated on multiple occasions that "T4 Sacro" disorder is listed on the death certificate.  This appears to be a misreading of "tobacco" disorder.  In addition to the fact that the death certificate actually says tobacco disorder, a box two lines below the cause of death section is marked "yes," when the question "Did tobacco use contribute to death?" is answered.

During his lifetime, the Veteran was service connected for postoperative herniated nucleus pulposus at L4-5 with partial left foot drop, postoperative total right hip replacement, postoperative total left hip replacement, and malaria.

Although none of the Veteran's service-connected disabilities is listed on the death certificate, the appellant nevertheless contends that service connection is warranted for the cause of the Veteran's death.  She states that his physical disabilities prevented him from exercising for many years.  The appellant maintains that the lack of exercise resulted in or contributed to the Veteran's heart and lung problems.  Thus, she believes that the Veteran's service-connected lumbar spine and hip disabilities did in fact contribute to the Veteran's death.

The appellant's representative submitted a research article indicating that there may be a correlation between those who have posttraumatic stress disorder (PTSD) and the use of tobacco.  Although the Veteran was not service connected for PTSD, the representative argues that the Veteran may have in fact had PTSD as a result of participating in combat during military service in World War II.  The representative asserts that PTSD may have caused the Veteran to use tobacco, which in turn may have resulted in or contributed to COPD.  It is also asserted that PTSD may have caused the Veteran's CAD.   Finally, the representative contends that smoke and fumes from munitions fired during the Veteran's military service may have resulted in COPD.

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see 79 Fed. Reg. 45,099 (Aug. 4, 2014) (regarding the application of the DSM-V and effective dates of this change; this change does not apply to this appeal).

A review of the Veteran's STRs is negative for treatment for PTSD while the Veteran was in active service.  However, his DD Form 214 confirms he had combat service during World War II.  His post-service treatment records do not reflect any mental health treatment or a diagnosis of PTSD.

In August 2012, the Veteran's claims file was sent to a VA psychiatrist for review.  At that time, the psychiatrist noted the Veteran's combat service, as well as his lack of history of psychiatric treatment or diagnoses.  She noted that there was no question based on his military records that he was exposed to traumatic in-service stressors.  However, she reported that not everyone who is exposed to stressors develops PTSD, and in light of his total absence of a history of psychiatric complaints, she opined that it was unlikely he had a diagnosis of PTSD.  When asked whether it was medically possible to make a determination of PTSD after death, she noted the importance of a psychiatric interview with the patient, and concluded it would be impossible for her to make a new diagnosis of PTSD after death.  When asked to consider the appellant's theory that PTSD caused or contributed to a tobacco use disorder, the psychiatrist noted the Veteran was a cigarette smoker and moderate drinker since the 1950s, so many years prior, and that both were very common habits at the time.  She noted that she did not believe those habits alone could be considered supporting evidence for a psychiatric disorder.  She further commented on the addictive nature of cigarette smoking and its accompanying health problems.

The Board notes that there is no medical evidence to the contrary of the VA psychiatrist's opinion.  With regard to the appellant's own contentions, the competence of lay testimony depends on the nature of the condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Because of the complexity of PTSD, it is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014).  Here, there is no medical evidence indicating that the Veteran had PTSD during his lifetime.  Given the foregoing, the Board finds that the VA psychiatrist's opinion outweighs the appellant's contentions to the effect that the Veteran had undiagnosed PTSD.  Accordingly, the Board need not address the contention that PTSD led to tobacco abuse, which in turn led to COPD or CAD.

A medical opinion was obtained in January 2012 with regard to the appellant's contentions that the Veteran's service-connected disabilities prevented him from exercising, which caused or contributed to heart or lung problems, or that fumes from munitions fired during service resulted in COPD.  After performing a file review, the VA physician noted the Veteran was 92, so very elderly, at the time of his death.  He observed that the Veteran had an extensive and prolonged history of tobacco abuse.  He further noted that there is no current evidence showing that fumes from munitions cause COPD, especially in light of the Veteran's extensive smoking history, which medical literature notes is the number one cause of COPD.  Further, it was noted that the Veteran had an extensive medical history with multiple disease processes that likely contributed to his death, which included type I diabetes, chronic kidney disease, peripheral artery disease, dyslipidemia, anemia, obesity, history of prostate cancer, and history of carotid artery occlusion.  The physician opined that the Veteran's inactivity was due to a combination of advanced age, COPD from smoking, peripheral artery disease, obesity, as well as his service-connected orthopedic disabilities.  But in making that determination, the physician noted that his service-connected orthopedic disabilities should not be considered the sole or primary cause of his lack of conditioning, nor would simple lack of conditioning at his age and with his multiple disease processes be considered a major or primary factor in his death.  The physician also observed that while the Veteran was service connected for malaria, it had been inactive for decades and was not a factor in his developing COPD or CAD.  The physician stated that it was less likely than not that the Veteran's service-connected disabilities were significant factors in the development of or cause of his heart and lung problems.

Here, the Board places the most weight on the January 2012 and August 2012 VA medical opinions.  They are based upon sufficient facts, including those contained in the Veteran's claims file, are the product of reliable principles and methods, and are the result of applying these principles and methods, to the facts of this case.  See Nieves-Rodriquez, 22 Vet. App at 302.  Unfortunately, as a lay person, the appellant is not competent in this instance to opine on such complex medical questions such as those raised.  See 38 C.F.R. § 3.159(a)(2).  As a consequence, her lay opinion is very substantially outweighed by the two VA medical opinions, because the VA doctors are qualified medical professionals who have the clear expertise to opine on the matters at issue in this case.

In sum, the evidence of record does not establish that any of the causes of death shown on the Veteran's death certificate were related to his active service.  These disabilities were not diagnosed during service or for many years after service; nor is there any persuasive evidence of record relating them to any incident of service.  To the contrary, the January 2012 VA examiner reached a contrary conclusion.  Further, the evidence of record does not establish that any of the Veteran's service-connected disabilities (or a disability for which service connection should have been established) contributed substantially or materially to the cause of his death.  Again, the January and August 2012 VA examiners reached a contrary conclusion.  With the most weight placed on the VA examiners' opinions, the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


